September 4, 1945, Helen I. Mollendorf was charged in a criminal complaint filed in the Probate Court of Benewah County, as follows:
"Personally appeared before me on this 4th day of September A.D., 1945, Mansfield Shepherd who, being first duly sworn, on oath complains and says: That the crime of a misdemeanor, to-wit: unlawful *Page 153 
traffic in alcoholic liquor has been committed by Helen I. Mollendorf as follows, to-wit:
"The said Helen I. Mollendorf on or about the 1st day of September, A.D., 1945, at and in the County of Benewah, State of Idaho, she then and there being did then and there knowingly, willfully, intentionally, unlawfully have in her possession, transport, sell and dispose of alcoholic liquor, to-wit: whiskey, and did then and there sell and dispose to one Quintin E. Sampont, a quantity of spirits and alcoholic liquor, to-wit: whiskey contrary to the form of the statute in such case made and provided and against the peace and dignity of the State of Idaho.
"Wherefore, complainant prays that a warrant be issued for the arrest of the said Helen I. Mollendorf and that she be dealt with according to law."
On the same date a warrant of arrest was duly issued by the probate judge and delivered to Mansfield Shepherd, directing said sheriff to forthwith arrest the within named Helen I. Mollendorf "and bring her before me at my office in the town of St. Maries, in said County, or in the case of my absence or inability to act, before the nearest or most accessible Magistrate in this County." Whereupon Helen I. Mollendorf was duly arrested, by execution of said warrant, on the 4th day of September, 1945, and taken before the probate judge. Thereafter she was duly arraigned, informed of her legal rights, the nature of the offense charged against her, and she entered her plea of guilty to the offense, waived the time for the pronouncement of sentence, whereupon the court pronounced sentence and entered the following judgment:
"Whereupon, the court being advised in the premises finds that you, Helen I. Mollendorf, are guilty of the charge of unlawful traffic in alcoholic liquor as you have confessed you are guilty, and it is the Judgment and Sentence of this court that you pay a fine of $250.00 and that you further pay the costs and disbursements of this action, assessed in the sum of $5.40, and that in lieu of payment of such fine and costs, that you be confined in the Benewah County jail one day for each $2.00 of said fine and costs until the same have been fully paid. * * *"
Thereafter the following commitment was issued:
"The State of Idaho to the Sheriff of the County of Benewah:
"An order having been this day made by me that Helen I. Mollendorf be held to answer upon a charge of a misdemeanor, to-wit, unlawful traffic in intoxicating liquors committed on or about the 1st day of September A.D., 1945, in the County of Benewah, State of Idaho, pursuant to the judgment attached. Fine $250.00, Costs $5.40.
"You are commanded to receive her into your custody and detain her until she is legally discharged, by payment of fine *Page 154 
and costs, or being imprisoned in the Benewah County jail at the rate of $2.00 per day until the fine and costs are paid."
Upon the pronouncement of the judgment and before the execution of the commitment, Helen I. Mollendorf delivered to the probate judge a check for $255.40, fine and costs. September 13, 1945, the check was presented to the bank for payment, and payment refused, the bank having been notified by Helen I. Mollendorf to stop payment on the check. Thereafter a second commitment was duly issued, whereupon Helen I. Mollendorf was confined in the county jail to be there detained until the payment of the fine and costs heretofore referred to.
Respondent filed a petition for writ of habeas corpus in the District Court of the Eighth Judicial District, for Benewah County, in which she alleged, inter alia, as grounds for the issuance of said writ that her imprisonment was illegal: (1) That the criminal complaint does not charge the commission of any crime; (2) that the judgment does not find petitioner guilty of any crime; (3) that the fine and costs, if any were due under such proceedings, were paid by check, and, when such check was accepted, constituted payment and settlement in full of such judgment, and that the commitment issued thereafter was illegally issued upon a judgment which was already fully settled and paid; (4) that the furnishing of whiskey to the said Helen I. Mollendorf by the sheriff after her arrest rendered void all future proceedings thereunder until such time as petitioner was fully recovered from the effects thereof.
September 8, 1945, an order was issued by Hon. Oliver C. Wilson, District Judge, directing the clerk to issue a writ of habeas corpus in pursuance of the petition, returnable before Hon. A.L. Morgan, District Judge, designated to preside as Judge of the Eighth Judicial District, in the courtroom at Coeur d'Alene, Kootenai County, at 10:30 a. m., Friday, November 16, 1945; said writ was served upon the sheriff of Benewah County November 13, 1945, commanding him to "have the body of Helen I. Mollendorf, by you imprisoned and detained, * * * together with the time and cause of such imprisonment and detention, before the Honorable A.L. Morgan, District Judge, * * * in the court room of said court in Coeur d'Alene, * * * on the 16th day of November, 1945, at 10:30 o'clock A.M., * * * and have you then and there this writ, with your return endorsed thereon or annexed thereto." November 14, 1945, the sheriff filed his answer and return to the writ. November 16, 1945, the matter came on for hearing before Judge Morgan; at the conclusion of the hearing counsel was given time within which to file additional briefs and "that in the meantime, pending the final submission of the case the defendant will be released upon her own recognizance, she at all times to hold herself *Page 155 
amenable to the order of the court." December 15, 1945, Judge Morgan made the following order:
"* * * It appears to the court that Helen I. Mollendorf was illegally imprisoned and detained by you. [Sheriff of Benewah County.]
"You are therefore commanded not to interfere with or detain the said Helen I. Mollendorf further upon process and matters set forth in her petition, and Helen I. Mollendorf is unconditionally released from further imprisonment."
From which order this appeal was prosecuted.
There are other immaterial facts included in the record which we deem unnecessary to refer to.
In limine, it might be well to call attention to the case of State v. Basinger, 46 Idaho 775, 778, 271 P. 325, 326, wherein the following language is used:
"It is fundamental in this state that the charging part of an information or indictment will withstand attack if on its face it be sufficient to advise the defendant of the nature of the charge against him, and describes the offense with such particularity as to serve as a shield in case of a second prosecution for the same offense; or, stated differently, if the act or acts constituting the offense be set forth in ordinary and concise language, and in such manner as to enable a person of common understanding to know what is intended. Also, it is provided by statute. (C.S. §§ 9084, 9191), [now secs. 19-2719, 19-3602, I.C.A.] that, after hearing an appeal, this court must give judgment without regard to technical errors or defects, or to exceptions which do not affect the substantial rights of the parties, and that neither a departure from the form or mode prescribed by the criminal code in respect to any pleading or proceeding, nor an error or mistake therein, renders it invalid unless it has actually prejudiced the defendant or tended to his prejudice in respect to a substantial right." See, also, State v. Farnsworth, 51 Idaho 768,10 P.2d 295; State v. Jurko, 42 Idaho 319, 245 P. 685; State v. McLennan, 40 Idaho 286, 231 P. 718; State v. Hunsaker,37 Idaho 413, 216 P. 721; State v. Mickey, 27 Idaho 626,150 P. 39.
It is urged by respondent that the complaint does not charge the commission of any crime. A careful examination of the complaint can lead to no other conclusion than that it is sufficient in form and in substance to inform defendant of the crime charged against her.
The point sought to be made is, that the complaint charges that defendant "did then and there sell and dispose to one Quintin E. Sampont, a quantity of spirits and alcoholic liquor, to-wit, whiskey contrary to the form of the statute in such case made and provided * * *." While the judgment charges the crime of a misdemeanor, to-wit, unlawful traffic in alcoholicliquor. *Page 156 
It seems to be the theory of respondent that the complaint and judgment are so uncertain and indefinite that the complaint cannot be sustained because it states no criminal offense, and the judgment cannot be enforced because it is not based upon the allegations of the complaint, in this, that the complaint charges unlawful possession, transportation, sale and disposal of alcoholic liquor, to-wit, whiskey, and that a sale was actually made, while the judgment does not recite a sale in the words of the complaint, but unlawful traffic in alcoholicliquor.
"Traffic", as used in the statute (1939, S.L. Chap. 222, p. 465) forbidding traffic in liquor, is equivalent to the word "sell" as used in the act prohibiting the sale of liquor, except as otherwise provided for in the act. People ex rel. Rochester Whist Club v. Hamilton, 17 Misc. 11, 39 N.Y.S. 531,536. One engaged in traffic in whisky is guilty of selling whisky within the meaning of the act. State v. Small,82 S.C. 93, 63 S.E. 4 at page 5, 44 L.R.A., N.S., 454.
Funk  Wagnalls Standard Dictionary defines the meaning of the word "traffic" as:
"The exchange of goods, wares or any kind of merchandise between individuals, communities, or countries, whether such exchange be direct (barter) or by the use of money, bills of exchange, etc., trade."
In Webster's Standard Dictionary "traffic" is defined as:
"The business of bartering, or buying and selling; bargaining for profit; trade; as, to carry on traffic with the Indians or in liquor. Hence, illicit or unethical sale or selling * * *."
And as defined and interpreted by the cases dealing with liquor offenses, not only by our own court but others: County of Ada v. Boise Commercial Club, 20 Idaho 421, 440,118 P. 1086, 38 L.R.A., N.S., 101; Anderson v. Board of Commissioners of Lemhi County, 22 Idaho 190, 196, 125 P. 188; Pleasant Grove City v. Lindsay, 41 Utah 154, 125 P. 389, 392; Levine v. State,35 Tex. Crim. 647, 34 S.W. 969, 970; Fine v. Moran, 74 Fla. 417,77 So. 533, 538; Jung Brewing Co. v. Talbot, 59 Ohio St. 511,53 N.E. 51; Senior v. Ratterman, 44 Ohio St. 661, 11 N.E. 321; People ex rel. Rochester Whist Club v. Hamilton, supra; State v. Small, supra. Respondent ignores the plain meaning of the word "traffic" which is the same as sale within the meaning of the statute. The recital in the judgment of the crime with its generic designation is sufficient. People v. Gregory, 8 Cal. App. 738,97 P. 912, 916.
The use of the word traffic in the title of the act clearly was intended to comprehend illegal purchase, sale or disposition of liquor, because the words "purchase" and "sell" as used in sec. 902 of the act do not appear in the title. Likewise, the subhead of the title, by the use of the words "traffic in", was meant to cover and refer to "purchase, sell, or dispose of." *Page 157 
Thus there can be no valid or legitimate basis for distinguishing between "traffic" and "sell" as used in the statutes, the criminal complaint, or the judgment.
It is next contended that the fine and costs were paid by check, and when the check was handed to the probate judge the judgment was satisfied, consequently the commitment issued thereafter was illegal, the judgment having been fully paid and settled.
The contention is unique, but a fallacy, having neither foundation in fact nor in law. The facts disclose that when the check was presented to the bank, payment was stopped by order of respondent. The giving of the check to the judge and stopping payment thereon was not payment of the fine nor satisfaction of the judgment. No unreasonable time had expired between the pronouncement of the judgment and the issuance of the commitment which would prevent the enforcement of the judgment. In re Jennings, 46 Idaho 142, 146, 267 P. 227; Miller v. Evans, 115 Iowa 101, 88 N.W. 198, 56 L.R.A. 101, 91 Am. St. Rep. 143. Ordinarily the order of commitment is no part of the judgment, being directory.
As to the fourth point, no discussion is necessary for the reason that it is immaterial as well as unfounded.
For the reasons herein stated, and others not discussed, the court erred in granting the writ of habeas corpus and discharging respondent.
The judgment is reversed and the cause remanded with instructions to carry out the judgment of the probate court, and it is so ordered.
AILSHIE, C.J., and GIVENS, J., concur.